Citation Nr: 1625295	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-35 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hepatitis. 

4.  Entitlement to service connection for hepatitis. 

5.  Entitlement to service connection for a traumatic brain injury (TBI) with headaches. 

6.  Entitlement to service connection for a neck injury. 

7.  Entitlement to service connection for a brain aneurysm, to include as secondary to a TBI. 

8.  Entitlement to a compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1982 to May 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction over the claims file is currently held by the RO in Lincoln, Nebraska.  

In March 2014, the Veteran testified before the undersigned Acting Veterans Law Judge at the Lincoln RO.  A transcript of the hearing is associated with the claims file.  





FINDINGS OF FACT

1.  In March 2014, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the claims for entitlement to service connection for a TBI, neck injury, and brain aneurysm, as well as withdrawal of the claim for a compensable rating for left ear hearing loss. 

2.  The claim for entitlement to service connection for hepatitis was initially denied in a March 1994 rating decision; the claim for entitlement to PTSD was initially denied in a May 2008 rating decision which also continued the denial for service connection for hepatitis.  

3.  The evidence received since the May 2008 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claims.

4.  PTSD is due to an in-service stressor for which there is corroborative evidence.

5.  An acquired psychiatric disorder other than PTSD was not present in service or until years thereafter and is not etiologically related to any incident of active military service.

6.  The Veteran's borderline personality disorder was not aggravated by a superimposed service injury. 

7.  The Veteran does not have a chronic hepatitis A or C infection. 

8.  The evidence of record is in relative equipoise as to whether the Veteran's hepatitis B is etiologically related to service.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a TBI with headaches by the appellant are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for a neck injury by the appellant are met.  38 U.S.C.A. § 7105(b) (2), (d) (5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal for entitlement to service connection for a brain aneurysm, to include as secondary to a TBI, by the appellant are met.  38 U.S.C.A. § 7105(b) (2), (d) (5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal for entitlement to a compensable rating for left ear hearing loss by the appellant are met.  38 U.S.C.A. § 7105(b) (2), (d) (5); 38 C.F.R. § 20.204.

5.  New and material evidence has been received to reopen service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

6.  PTSD was incurred due to active duty service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.102, 3.303, 3.304(f).

7.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

8.  Service connection for a personality disorder is not warranted.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(c), 4.9.

9.  New and material evidence has been received to reopen service connection for hepatitis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


10.  The criteria for service connection for hepatitis B are met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  The Veteran has also not alleged any defect in the notice or assistance provided by VA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the March 2014 hearing, the appellant withdrew the appeal for entitlement to service connection for a TBI with headaches, a neck injury, a brain aneurysm, and a compensable rating for left ear hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and they are dismissed.


Claims to Reopen

The claim for entitlement to service connection for hepatitis was initially denied in a February 1993 rating decision as the evidence did not establish residuals of a chronic hepatitis infection.  The record does not demonstrate that the Veteran received notice of the February 1993 denial of his claim, but service connection for hepatitis was readjudicated and denied a year later in a March 1994 rating decision.  At that time, the RO determined that hepatitis was not incurred in or aggravated by active service and the Veteran was properly notified of the denial of his claim.  The claim for service connection for PTSD was initially denied in a May 2008 rating decision based on the RO's determination that the record did not establish a confirmed in-service stressor.  The Veteran did not appeal the March 1994 or May 2008 rating decisions and both became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

The May 2008 rating decision initially denying service connection for PTSD also continued the denial of service connection for hepatitis.  The evidence received since the May 2008 rating decision includes information from the Marine Corps Archives and Naval Safety Center verifying one of the Veteran's reported in-service stressors, as well as the Veteran's March 2014 testimony describing the circumstances of his service and indicating the in-service onset of PTSD and hepatitis.  The record also contains recent VA treatment records establishing a diagnosis of a chronic hepatitis B infection.  This medical and lay evidence is new as it was not previously considered and is material as it relates to a previously unestablished fact in the claims-the presence of a nexus between the Veteran's PTSD, hepatitis, and active service.  Thus, new and material evidence has been received and reopening of the claims is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


Reopened Claims for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD, as it was incurred due to noncombat stressors during active duty service.  In statements written throughout the claims period and in his March 2014 testimony, the Veteran specified that his in-service stressors included witnessing the crash of a helicopter during a July 1984 training exercise and experiencing a sexual assault in 1985.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

The medical evidence of record establishes current diagnoses of PTSD by various VA and private health care providers.  The medical evidence also establishes a link between the Veteran's PTSD and his reported in-service stressors.  The Veteran was first diagnosed with PTSD during a psychiatric inpatient evaluation at the Great Plains Regional Medical Center in July 2000.  The examining physician found that the Veteran's primary psychiatric problem was PTSD due to childhood abuse and in-service sexual trauma.  The Veteran has also received consistent treatment for PTSD at various VA facilities throughout the claims period and his clinical records identify a relationship between the diagnosis of PTSD and the reported stressors of a 1984 helicopter crash and in-service sexual assault.  Although the VA and private treatment providers also link the Veteran's PTSD to childhood physical and sexual abuse, it is clear that the disorder is etiologically related to the reported in-service stressors.  Therefore, the issue in this case is whether the evidence supports a finding that the Veteran's claimed in-service stressors occurred.

The evidence does not establish, and the Veteran does not allege, that he participated in combat with the enemy during military service.  If the claimed stressor is not related to combat, the Veteran's lay testimony alone is not enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The record contains evidence corroborating the Veteran's reported in-service stressors.  He contends that while based in Okinawa, Japan in 1984, he traveled to South Korea for a training exercise and witnessed a helicopter crash in which two of his friends were killed.  He also reports that he was sexually assaulted in the summer of 1985 when returning to Camp Pendleton, California late one night.  Service personnel records establish that the Veteran was assigned to the 3rd Combat Engineer Battalion and was stationed at Okinawa in 1984 and Camp Pendleton in 1985.  A command chronology report confirms that members of the Veteran's unit travelled to South Korea in 1983 for incremental training exercises and the Board concludes similar training missions likely took place the following year.  Information received from the Naval Safety Center in response to a VA request for verification of the Veteran's stressor also establishes that a helicopter crash occurred on July 16, 1984 outside a target complex in Pilsung, South Korea.  The crash took place during a routine training mission and two soldiers were killed.  The Board finds that the Veteran's first reported stressor is verified.

Furthermore, although the Veteran testified that he never reported the sexual assault that occurred in 1985 and did not seek any medical treatment for related injuries, he was seen in July 1985 at the Camp Pendleton hospital emergency department with complaints of general malaise, loss of appetite, and alcohol use.  He was treated for dehydration and released with light duty for one week.  He also reported having frequent trouble sleeping on the report of medical history associated with his April 1986 separation examination.  Although these findings do not on their face verify the occurrence of a sexual assault, in light of the Veteran's credible testimony, consistent statements and history, and reports during his first psychiatric treatment in 1992 at the Lincoln VA Medical Center (VAMC) that his problems dated from service, the Board finds they are sufficient to corroborate the reports of an in-service sexual assault.  

As the record contains evidence corroborating both the Veteran's reported stressors, the Board finds that all the elements for service connection are met and the claim for entitlement to service connection for PTSD is granted. 

The Board must now determine whether service connection is warranted for the Veteran's other diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed).  Although the record establishes service connection for PTSD, the Board finds that service connection is not warranted for the Veteran's other diagnosed psychiatric disorders, including bipolar disorder, major depressive disorder, generalized anxiety disorder, and a borderline personality disorder.  

The Veteran was first diagnosed with a chronic psychiatric disorder in July 1992 during an inpatient stay at the Lincoln VAMC.  At that time, he was diagnosed with an adjustment disorder and depressed mood.  The Veteran made vague reports of problems during active service, but also stated that he had experienced psychiatric problems since childhood.  Since July 1992, private and VA treatment records consistently associate the Veteran's non-PTSD psychiatric disorders with a history of physical and sexual abuse during childhood.  A January 2010 VA examiner also provided an opinion against a link between the Veteran's non-PTSD psychiatric condition and any events of active duty service.  The Board has considered the Veteran's lay statements linking his psychiatric disorders to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of his non-PTSD psychiatric disorders simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  In addition, the Veteran has also reported to numerous VA and private providers that he has experienced mental health problems since childhood.  Therefore, service connection is not warranted for an acquired psychiatric disorder other than PTSD.

The Board also finds that service connection is not warranted for the Veteran's borderline personality disorder.  Congenital or developmental defects, specifically including personality disorders, are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  VA regulations specifically prohibit service connection for a personality disorder-unless the condition was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  In this case, although the Veteran experienced several psychiatric stressors during active duty, there is no medical or lay evidence they resulted in additional disability of the diagnosed personality disorder.  The January 2010 and February 2012 VA psychiatric examiner determined that the Veteran demonstrated clear pre-service markers for a personality disorder and did not identify any increase in the condition due to the Veteran's reported military sexual trauma.  The evidence establishes that the Veteran developed PTSD as a result of his in-service stressors and the Board has determined that service connection is warranted for this disability.  Thus, service connection for the Veteran's borderline personality disorder is prohibited. 


Hepatitis

The Veteran contends that service connection is warranted for chronic hepatitis as it was incurred due to his sexual assault during active duty service.  The record establishes a current disability; VA treatment records document diagnoses and treatment for a chronic hepatitis B infection throughout the claims period.  

To the extent the Veteran's current claim includes other types of hepatitis, the record is entirely negative for evidence of hepatitis A and does not establish the presence of chronic hepatitis C.  VA clinical records contain some indication the Veteran is a "carrier" of hepatitis C, but there is no competent medical evidence (including laboratory results) establishing that he has a chronic hepatitis C infection.  In January 2010, the Veteran asked his VA physician to clarify his hepatitis status, and in February 2010 his VA provider informed him he was hepatitis B positive.  The Veteran has occasionally stated that he has hepatitis C, but the Board finds his lay statements are outweighed by the competent medical evidence establishing his only chronic hepatitis infection is a result of hepatitis B.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).

An in-service injury is also established.  The Veteran contends that he was sexually assaulted during active duty and the record contains competent evidence verifying this incident occurred.  Service treatment records also show that he was admitted to the Camp Pendleton Naval Hospital in July 1985 for suspected hepatitis.  Although the narrative summary associated with his discharge indicates that hepatitis was ruled out as a diagnosis, the Board observes that hepatitis B antigen test results were still pending at the time of the Veteran's release from the hospital and the available service records do not contain the results of these tests.  

Service records also document numerous other risk factors for hepatitis during active service.  The Veteran was treated for multiple sexually transmitted infections during service including herpes, a nonspecific venereal disease, and gonorrhea, indicating that he engaged in consensual unprotected sexual activity.  Comparison of his August 1981 enlistment and April 1986 separation examination reports also shows that he obtained at least one tattoo during service.  These activities are both associated with a high risk of hepatitis infection.  

Regarding the third element of service connection, a link between the Veteran's current hepatitis B and active duty, the Board finds that the evidence is at least in equipoise.  The record does not contain a medical opinion addressing the etiology of the Veteran's hepatitis and the Board notes that the condition was first diagnosed by a private physician in September 1990, only a few years after service, based on positive serology and enzyme testing and a September 1990 liver biopsy.  As noted above, service records document numerous in-service risk factors for hepatitis B, including the Veteran's unprotected sexual activity.  Service-connected benefits are not payable if a disability is the result of a Veteran's own willful misconduct; however, the residuals of venereal disease are not considered the result of willful misconduct.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 3.1(n), 3.301(c)(1).  

Additionally, while the Veteran has reported some post-service hepatitis risk factors, such as intravenous drug use, he also reported experiencing low energy and other generalized constitutional complaints of hepatitis since service while receiving treatment with private physicians in July 1992, August 1993, and upon VA examination in September 1992.  The Veteran's credible reports of continuous symptoms since service lends support to his claim under 38 C.F.R. §§ 3.303(a) and (d).

In sum, the record contains evidence of in-service and post-service risk factors for hepatitis B.  The Veteran was admitted to a military hospital for suspected hepatitis in July 1985, and while the condition was not diagnosed at that time, the record does not contain the results of hepatitis B antigen tests.  The Veteran has reported a credible history of continuous constitutional symptoms since active service and the Board therefore finds the evidence is in equipoise regarding the incurrence of chronic hepatitis B during service.  The Board will resolve any doubt in the Veteran's favor and conclude that service connection is warranted for hepatitis B.  See 38 U.S.C.A. § 5107(b).


ORDER

The claim for entitlement to service connection for a TBI with headaches is dismissed. 

The claim for entitlement to service connection for a neck injury is dismissed. 

The claim for entitlement to service connection for a brain aneurysm, to include as secondary to a TBI, is dismissed. 

The claim for entitlement to a compensable rating for left ear hearing loss is dismissed.  

New and material evidence having been received, reopening of the claim for entitlement to service connection for PTSD is granted.

Entitlement to service connection for PTSD is granted. 

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.

Entitlement to service connection for a borderline personality disorder is denied. 

New and material evidence having been received, reopening of the claim for entitlement to service connection for hepatitis is granted. 

Entitlement to service connection for hepatitis B is granted.




____________________________________________
Barbara C. Morton
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


